Case: 21-40327     Document: 00516291244         Page: 1     Date Filed: 04/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         April 22, 2022
                                  No. 21-40327
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Ruben Cabrera Saucedo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 5:07-CR-452-2


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Ruben Cabrera Saucedo was convicted of: conspiracy to kidnap, in
   violation of 18 U.S.C. § 1201(a)(1); kidnapping, in violation of 18 U.S.C.
   §§ 1201(1)(1) and 2; and using, carrying, brandishing, or discharging a
   firearm during a crime of violence, in violation of §§ 924(c)(1) and 2. He was


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-40327      Document: 00516291244          Page: 2   Date Filed: 04/22/2022




                                    No. 21-40327


   sentenced to, inter alia, concurrent 188-month terms of imprisonment on the
   conspiracy and kidnapping counts and 84 months’ imprisonment on the
   § 924(c) count, to run consecutively, for a total of 272 months’
   imprisonment. Our court affirmed on direct appeal. United States v. Cabrera
   Saucedo, 384 F. App’x 312, 314 (5th Cir. 2010).
          Saucedo filed for habeas relief under 28 U.S.C. § 2255, claiming his
   brandishing conviction should be vacated in the light of Johnson v. United
   States, 576 U.S. 591 (2015). The district court denied the § 2255 motion, and,
   inter alia, our court denied issuance of a certificate of appealability, United
   States v. Cabrera Saucedo, No. 16-41221, 38 (5th Cir. 31 July 2017).
          In 2019, however, our court granted Saucedo permission to file a
   successive § 2255 motion on the basis that his § 924(c) conviction was no
   longer valid in the light of United States v. Davis, 139 S. Ct. 2319 (2019),
   because the predicate offense, kidnapping, was not a crime of violence under
   the elements clause of § 924(c)(3). The Government conceded that Saucedo
   was entitled to relief and requested the district court to vacate the § 924(c)
   conviction and all three sentences, and resentence him on the two kidnapping
   convictions. The court vacated the § 924(c) conviction and resentenced
   Saucedo to, inter alia, concurrent 262-month terms of imprisonment on the
   kidnapping convictions.
          Saucedo asserts the district court erred by: holding a full resentencing
   on the two kidnapping convictions; and denying a minor-role adjustment
   under Sentencing Guideline § 3B1.2.
          We need not decide whether the standard of review is de novo or abuse
   of discretion. Under either, Saucedo’s challenges fail.
          The vacatur of the § 924(c) conviction had implications for the
   sentences on the two kidnapping convictions. Saucedo was sentenced
   originally to 188 months’ imprisonment on the conspiracy and kidnapping




                                         2
Case: 21-40327      Document: 00516291244           Page: 3     Date Filed: 04/22/2022




                                     No. 21-40327


   counts, which represented the bottom of the then-applicable advisory
   Guidelines sentencing range. The district court had then desired to reach a
   fair aggregate sentence. Therefore, in fashioning the 188-month terms, it
   accounted for Saucedo’s facing a mandatory minimum sentence on the
   § 924(c) count. Accordingly, the vacatur of that § 924(c) conviction changed
   the circumstances surrounding the original sentencing and required review
   of the entire sentence. See United States v. McRae, 795 F.3d 471, 483–84 (5th
   Cir. 2015).
          Turning to the Guideline § 3B1.2 role-adjustment issue, the court’s
   interpretation and application of the Guidelines is reviewed de novo; its
   factual finding that Saucedo was not a minor participant, for clear error. See
   United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016). In the light
   of the record, the court could plausibly find that Saucedo’s actions were not
   “peripheral to the advancement” of the offense at issue, but instead
   established that his participation in the offense was average relative to the
   other participants. See United States v. Castro, 843 F.3d 608, 613–14 (5th Cir.
   2016) (explaining “it is improper for a court to award a § 3B1.2 adjustment
   simply because a defendant does less than the other participants”) (alteration
   in original) (citation omitted); Gomez-Valle, 828 F.3d at 327 (explaining “[a]
   factual finding is not clearly erroneous if it is plausible in light of the record
   read as a whole” (citation omitted)).
          Insofar as Saucedo asserts that the court misapplied § 3B1.2 because
   it used the term “emboldened” when describing his conduct, nothing in the
   record suggests that the use of the term was to infer or characterize his role
   as integral or critical to the kidnapping. Even if this term could be construed
   as giving determinative weight to his conduct, it was not the sole factor relied
   upon by the court. See United States v. Bello-Sanchez, 872 F.3d 260, 264–65
   (5th Cir. 2017) (affirming judgment and reasoning that defendant’s integral
   role was only one factor relied on by the court). Accordingly, the court did



                                           3
Case: 21-40327     Document: 00516291244          Page: 4   Date Filed: 04/22/2022




                                   No. 21-40327


   not clearly err in denying Saucedo’s request for a minor-role adjustment. See
   Castro, 843 F.3d at 613–14; Gomez-Valle, 828 F.3d at 327.
         AFFIRMED.




                                        4